DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 19 July 2021 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group (Groups II or III), there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following: 
Figs 2 and 4 use shading that does not comply with 37 C.F.R. 1.84 (m) because it reduces legibility and is not being used to add any detail.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For example, the recitation “removable guide means adapted to be inserted in the empty space formed by the second element to guide the first element in the first movement direction and/or the second movement direction” is interpreted under 112f because it is not modified by sufficient structural modifiers. The guide means are interpreted in view of the Specification as a panel or rails. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“means for injecting a mist of liquid particles” in claim 5, the means being structurally modified by being part of the first element (and comprising all its structural features) and by the function 
 “retaining means to transmit the load from said section to the ground” in claim 10, the means being structurally modified by the recitation “retaining means forming a projection extending out of the hollow body” and “cooperat[ing]” with the support.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections 
Claims are objected to because of the following informalities:
cl.10 
“a flow of air” is believed to be in error for --the flow of air-- 
“the load” is believed to be in error for --a load--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the recitation “an at least partly empty space” renders the claim indefinite because it is unclear whether this refers to the same at least partly empty space of claim 3, or a new and different partly empty space.
Dependent claims 6-9 are also rejected. 
Regarding Claim 6, the recitation(s) “at least one injection nozzle” renders the claim indefinite because it is unclear whether this is the same as, or different from the means for injecting a mist of liquid particles previously recited in claim 5.
Regarding claim 7, the recitation “the spacer” renders the claim indefinite because the spacer was introduced in claim 6, therefore, it is unclear whether claim 7 should refer to the spacer as a newly introduced feature, or whether claim 7 was meant to depend from claim 6. 
Dependent Claims 8-9 are also rejected.
Regarding claim 9, the recitation “the empty space” renders the claim indefinite because it is unclear whether this is the same as, or different from, the “at least partly empty space” claimed in claim 5. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner 7703272 in view of Bolis 20070113561.
Regarding claim 1, Wagner teaches an air inlet duct (101) for a compressor (12) of a gas or fuel oil turbine (10), including: 
 
- a structure for injecting a mist of liquid particles (21, 900; Abstract, for power augmentation), configured to be disposed between said sections (Fig 2) and in contact with said sections (Col.12 ll.6-19, 22-37), the structure being removable independently of demounting said sections (Col.12 ll.6-19, 22-37).  That is, the structure comprises nozzles attached to liquid ducts attached to a frame (Figs 9-9a), which frame is secured to the section(s) of the air inlet duct via clamping devices (910) and keyed support system (920) disposed outside of the air inlet duct. Thus, the structure being removable from outside the air inlet duct, i.e. without disturbing any other portion of the air inlet duct. 
Wagner is not clear on whether the section are self-supporting. 
However, Bolis teaches an air inlet duct (Fig 2a with 27, 26) for a compressor (1/2) of a gas or fuel oil turbine (with 1/2,3h,8h), including: 
two transition sections (27, 26) in fluid communication with one another for the circulation of a flow of air through said sections (Fig 2a), each of said sections being self-supporting ([0038]), 
a structure (32, 32a) for injecting a mist of liquid particles ([0039] water), configured to be disposed between said sections and in contact with said sections (Figs 2a-4). 
Bolis further teaches the section 26, and 27 are self-supporting in order to isolate a portion of the inlet duct from gas turbine engine vibrations [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner to place the structure for liquid injection between two air inlet duct sections that are self-supporting as taught by Bolis, in order to isolate a portion of the inlet duct from gas turbine engine vibrations (Bolis, [0039]) and because Bolis teaches such placement being substitutionally equivalent to the upstream placement (e.g., at 29, 32c in Figs 2a-b) of Wagner that still satisfies the requirements of Wagner for being far upstream of the compressor (Wagner, Col.10 ll.31-35).
Regarding claim 2, Wagner in view of Bolis teaches all the limitations of the claimed invention as discussed above. Wagner further teaches one section of the sections is disposed upstream of the other section relative to the direction of circulation of the air inside the inlet duct (Figs 1-2).
Regarding claims 3 and 4, Wagner in view of Bolis teaches all the limitations of the claimed invention as discussed above. Wagner further teaches said sections define an air passage duct through the inlet duct (Figs 1-2), the structure and said sections being configured to form an empty space between said sections when the structure is disposed outside the air passage duct (Figs 1-2, no other structures are taught to be in this area, thus, removal of the structure leaves an empty space in the duct).  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Bolis, and further in view of Takamatsu 6449957.
Regarding claim 10, Wagner in view of Bolis teaches all the limitations of the claimed invention as discussed above. Wagner further teaches one of said sections comprises a hollow body enabling a flow of air to pass through it (Figs 1-2, both sections being hollow for flow). 
Wagner in view of Bolis as discussed so far, does not teach3Application No. 16/609,557 Amendment Dated July 19, 2021Reply to Office Action Dated May 25, 2021retaining means forming a projection extending out of the hollow body; and a support configured to cooperate with the retaining means to transmit the load from said section to the ground.
However, Bolis teaches that the inlet duct section (27) is a hollow body that is connected to transmit load from said section to the ground ([0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Bolis to have at least one section supported by the ground as taught by Bolis, in order to isolate a portion of the inlet duct from gas turbine engine vibrations (Bolis, [0039]).
Wagner in view of Bolis does not teach Amendment Dated July 19, 2021Reply to Office Action Dated May 25, 2021retaining means forming a projection extending out of the hollow body; and a support configured to cooperate with the retaining means.
However, Takamatsu teaches an air inlet duct (intake air duct in Fig 4) where an upstream section is grounded via a retaining means forming a projection extending out of the hollow body (Fig 4 below); and a support (Fig 4 below) configured to cooperate with the retaining means (Fig 4). The support being on the 

    PNG
    media_image1.png
    611
    896
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grounded support of the air inlet duct of Wagner in view of Bolis to use the retaining means and support of Takamatsu in order to provide a compact arrangement, thereby minimizing loads resulting from wing, earthquakes, and similar (Col.4 ll.45-50).
Regarding claim 11, Wagner in view of Bolis and Takamatsu teaches all the limitations of the claimed invention as discussed above. Wagner in view of Bolis and Takamatsu as discussed so far, also teaches the support is a portion of a structure of a building in which the gas turbine and the inlet duct are placed.
That is, Takamatsu teaches the support being on the roof of the building (23/24) on/in which the gas turbine engine and the inlet duct are placed to provide a compact arrangement, thereby minimizing loads resulting from wing, earthquakes, and similar (Col.4 ll.45-50).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741